11 Ill. App. 3d 758 (1973)
298 N.E.2d 299
THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee,
v.
HENRY VANABLE, a/k/a GEORGE MATTOX, Defendant-Appellant.
No. 56348.
Illinois Appellate Court  First District (1st Division).
April 30, 1973.
*759 James J. Doherty, Public Defender, of Chicago, (Ronald P. Katz, Assistant Public Defender, of counsel,) for appellant.
Edward V. Hanrahan, State's Attorney, of Chicago, (Elmer C. Kissane and Albert A. Stroka, Assistant State's Attorneys, of counsel,) for the People.
Abstract of Decision.
Judgment affirmed.